DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 14, 16, 18 and the addition of claims 19-23.
Claim Interpretation
The Examiner notes that the limitation relating to the “aspect ratio of at most 1:1” is/has been understood to be limited to the ratio of vertical to lateral extent of the opening in the heat dissipating layer as defined at pg.6 lines 6-10 of the original specification.
Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.7-8) that the passivation layer #5 of Mulller is arranged on a side of the semiconductor region #13 that faces away from the active zone #12, which is opposite to the claim amendment. 
The Examiner first notes that the contact layer of Muller was previously identified as being “either of #13/3- semiconductor contact layer, or #43 metal contact”. Thus #43 can be identified as the contact layer. The passivation layer #5 was previously identified as being a “thermal barrier layer” (claim 14) and #13 is now noted as an alternate layer which can be considered a thermal barrier as it has a lower thermal conductivity than heat dissipating layer #2 and also acts as a thermal impedance element compared to a device which did not have #13 between #12 and #2/5.
Therefore, when #43 is considered the contact layer in figure 6, the thermal barrier layer can be considered #13 OR #5, and the thermal barrier is then “arranged on a side of the contact layer that faces the semiconductor layer sequence” as both #13 and #5 are “on” (Merriam-Webster’s dictionary – “in contact with and supported by the top surface of” [with respect to #13], and “in close proximity with” [with respect to #5]) the side of the contact layer #43 that faces the layer sequence (upper side). It is further noted that figure 4 of Muller additionally teaches the thermal barrier #5 can be “directly on” #43. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state the thermal barrier layer is “arranged on a side of the contact layer that faces the semiconductor layer sequence”. This is seen clearly in figure 3b and is directly state as such at the bottom of page 16 of the original specification in describing figure 3b.
Claim 15 depends from claim 1. Claim 15 states “the thermal barrier layer is arranged inside the contact layer in the vertical direction”. The specification describes figure 3a as “the thermal barrier layer 7 is arranged inside the contact layer 3, and there is material of the contact layer 3 on both sides of the thermal barrier layer 7 as seen in the vertical direction”. Therefore, the original specification appears to draw a distinction between the “facing” language of figure 3b and the “inside” language of figure 3a. The specification does not teach somehow using these configurations together, therefore it is not clear that the Applicant had possession of the claimed invention at the time the application was filed.
Claim 21 depends from claim 1. Claim 21 states “the thermal barrier layer is arranged inside the contact layer such that the contact layer is on both sides of the thermal barrier layer”. The specification describes figure 3a as “the thermal barrier layer 7 is arranged inside the contact layer 3, and there is material of the contact layer 3 on both sides of the thermal barrier layer 7 as seen in the vertical direction”. Therefore, the original specification appears to draw a distinction between the “facing” language of figure 3b and the “inside” language of figure 3a. The specification does not teach somehow using these configurations together, therefore it is not clear that the Applicant had possession of the claimed invention at the time the application was filed.

Claim 21 further states “the thermal barrier layer comprises silicon oxide and has a thermal conductivity of at least 10 W/(K*m)”. Silicon oxide is known in the art to have a thermal conductivity value of ~1.4 W/(K*m). Therefore, it is not clear that the Applicant had possession of the claimed invention at the time the application was filed.
The Wands factors have been considered (MPEP 2164.01 a) and at least items A, B, C, D, F and G point to undue experimentation being required to make/use the claimed invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 21 states “the thermal barrier layer comprises silicon oxide and has a thermal conductivity of at least 10 W/(K*m)”. Silicon oxide is known in the art to have a thermal conductivity value of ~1.4 W/(K*m). Silicon oxide is not understood to have a thermal conductivity within the range claimed and the specification as originally filed does not clearly teach one skilled in the art to make/use the invention.
For purposes of examination, this limitation will be understood to be ~1.4 W/(K*m).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 at line 2 refers to “both sides”. As two sides have not been established it is not clear what “both sides” is referring to, making the claim indefinite.
For purposes of examination, “both sides” will be interpreted to mean “two sides”.
Double Patenting
Applicant is advised that should claims 12 and 13 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The term “vertical -extent” in claims 12 and 13 is understood to be substantially the same as the term “thickness” in claims 19 and 20, thereby creating substantially duplicate claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11, 14, 16, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO2015/154975, US 2017/0054271 used as a substantial translation thereof).
With respect to claim 1, Muller teaches a semiconductor laser diode (fig.6) having - a semiconductor sequence (fig.6 at least #11-13 or #11-12) having an active region (fig.6 #12) 5intended to generate radiation (inherent function of the active region in a laser); a radiation output surface (fig.6 front side), which extends perpendicularly to a main extent plane of the active region (fig.6 in/out direction); a main surface (fig.6 bottom surface of #12 or #13), which delimits the semiconductor layer sequence in the vertical direction;  10a contact layer (fig.6 #43 metal contact) which is adjacent to the main surface (fig.6 #43 adjacent bottom of #12 and #13); and a heat-dissipating layer (fig.6 #2), which is arranged in regions on a side of the contact layer facing away from the active region (fig.6 faces away from #12), the contact layer being exposed in places for external 15electrical contacting of the semiconductor laser diode (fig.6 #43 exposed at bottom for electrical connection); and a thermal barrier layer (fig.6 either #13 or #5) arranged on a side of the contact layer that faces the semiconductor layer sequence (arranged on upper side of #43).  Muller teaches the device outlined above, including the heat-dissipating layer comprises at least one opening (fig.6 aperture in #2) in which the contact layer is exposed, thePCT/EP2018/075486- 23 - 2017P01085WOUS opening of the heat-dissipating layer having a lateral extent : vertical extent which is close to equal but not clearly disclosed as such. Muller therefore does not teach an aspect ratio of at most 1:1.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the ~1:1 ratio of width : depth of the opening of Muller to be 1:1 as a matter of engineering design choice allowing for the optimization of the size of the current input path to the active region to affect the light and heat production (see MPEP 2144.05 II A/B; please see Conclusion section below for 2 references noted but not relied upon demonstrating injection region/ridge width/thickness to be result affective variable(s)).
With respect to claim 2, Muller teaches the heat-dissipating layer is electrically insulating and has a thermal conductivity of at least 100 W/(K*m) ([0014, 21, 65] based on materials).  
With respect to claim 3, Muller teaches the heat-dissipating layer contains diamond-like carbon, a carbide, a nitride or an oxide ([0021]).  
With respect to claim 10, Muller teaches the device outlined above, including the heat dissipating layer to be a width of 30um ([0025]), but does not teach a width of 10um such that any point in the heat-dissipating layer is at most 10 um away from the contact layer in a plan view of the semiconductor laser diode.  It is well known in the art that the dimensions of the heat spreader in contact with the heat source directly affects the amount of heat sinking/dissipating. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a width of 10um for the heat dissipating layer of Muller as a means of optimizing the amount of heat sinking/dissipating from the surface of the laser device in order to control the temperature distribution (see MPEP 2144.05 II A/B).
5withr  With respect to claim 11, Muller teaches a vertical extent of the heat-dissipating layer varies (fig.6 #2).  
With respect to claim 14, Muller teaches the thermal barrier layer (fig.6 #13 or #5, based on using SiOx, [0032], see Applicant spec pg.17 lines 1-4) is arranged on the semiconductor layer sequence outside the energizing region (fig.6 #5 itself creates an energized region in the aperture and is therefore outside of this region as it is disposed on either side thereof, while portions of #13 are outside the energizing region as well).  
With respect to claim 16, Muller teaches a30With  semiconductor component having a semiconductor laser diode (fig.67), the semiconductor laser diode comprising a semiconductor sequence having an active region intended to generate radiation (fig.6 at least #11-12 or #11-13, #12 is active), a radiation output surface (fig.6 front face) which extends perpendicularly to a main extent plane of the active region (fig.6 in out of page), a main surface which delimits the semiconductor layer sequence in the vertical direction (fig.6 bottom of #12 or #13), a contact layer (fig.6 #43) which is adjacent to the main surface; a heat-dissipating layer (fig.6 #2) which is arranged in regions on a side of the contact layer facing away from the active region (fig.6 #2 faces away from #12); and a heat sink (fig.23 #8, [0109] stating it can be used with all embodiments), the semiconductor laser diode being fastened on the heat sink by a connecting medium (fig.23 #6), the connecting medium being directly adjacent to the heat-dissipating layer 35and the contact layer (fig.23); and a thermal barrier layer (fig.6 either #13 or #5) arranged on a side of the contact layer that faces the semiconductor layer sequence (arranged on upper side of #43).  Muller teaches the device outlined above, including the heat-dissipating layer comprises at least one opening (fig.6/7 aperture in #2) in which the contact layer is exposed, thePCT/EP2018/075486- 23 - 2017P01085WOUS opening of the heat-dissipating layer having a lateral extent : vertical extent which is close to equal but not clearly disclosed as such. Muller therefore does not teach an aspect ratio of at most 1:1.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the ~1:1 ratio of width : depth of the opening of Muller to be 1:1 as a matter of engineering design choice allowing for the optimization of the size of the current input path to the active region to affect the light and heat production (see MPEP 2144.05 II A/B; please see Conclusion section below for 2 references noted but not relied upon demonstrating injection region/ridge width/thickness to be result affective variable(s)).
With respect to claim 17, Muller teaches the heat-dissipating layer has at least two times as great a thermal conductivity as the connecting medium ([0109] AuSN, ~50 W/K*m spec pg.14 lines 15-19, vs 200 W/K*m for the spreader [0014]).
With respect to claim 22, Muller teaches a passivation layer (fig.6 #5 when #13 is considered the thermal barrier) is arranged on the semiconductor layer sequence, wherein the passivation layer is arranged laterally with respect to an energizing region (fig.6 #5s on sides with energizing region at center) such that no direct current injection takes place in the vertical direction at positions that are covered by the passivation layer (function of SiO2 material in #5s).


Claims 4, 6-9, 12, 13, 15, 18-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Lauer et al. (US 2014/0334508).
With respect to claim 4, Muller teaches the device outlined above 25with in a plan view of the semiconductor laser diode, the heat-dissipating layer is arranged to have a portion of its area within an energizing region, in which the 30contact layer injects charge carriers through the main surface into the semiconductor layer sequence (fig.6 portion of #2 inside aperture of #5 at corners of #3). Muller does not teach the heat-dissipating layer is arranged to at least 70% of its total area inside an energizing region. Lauer teaches a related laser diode (fig.2b) with a heat-dissipating layer (fig.2b/3a #3,4) which overlaps at least 70% with an energizing region (fig.2b/3a #29) formed via carrier injection ([0071]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to increase the overlap of the heat-dissipating layer with the energizing region in Muller to be 70% as demonstrated by Lauer in order to dissipate more heat from the laser device.
With respect to claim 6, Muller teaches the device outlined above, but does not teach a material coverage of the contact layer with the heat-dissipating layer decreases on average starting from a main emission axis with an increasing distance from the main emission axis and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface.  Lauer further teaches the heat dissipating layer to decrease coverage on average starting from a main emission axis with an increasing distance from the main emission axis (fig.8 by use of holes within the dissipating material) and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface (fig.3a #3,4 taper, output side #11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to change the shape of the heat dissipating layer of Muller to decreases on average starting from a main emission axis with an increasing distance from the main emission axis and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface as demonstrated by Lauer in order to homogenize the temperature distribution (Lauer, [0080]).
Claims 7 and 8 are rejected for the same reasons outlined in the rejection of claim 6 above.
With respect to claim 9, Muller teaches the device outlined above, including the heat-dissipating layer comprises subregions (fig.6 left/right #2) 30separated from one another at least in places. Muller does not teach a spacing of the subregions increasing with an increasing distance from the radiation output surface and/or an extent of the subregions decreasing along the main emission axis.  Lauer further teaches subregions of the heat dissipating layer (fig.3a #3,4 can be split into top/bottom regions) which decrease along the main emission axis (fig.3a via taper). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to change the shape of the heat dissipating layer sections of Muller to decrease along the main emission axis as demonstrated by Lauer in order to homogenize the temperature distribution (Lauer, [0080]).
With respect to claim 12, Muller teaches the device outlined above, but does not teach10with r the vertical extent of the heat-dissipating layer decreases with an increasing distance from the radiation output surface.  Lauer further teaches it is known to reduce the vertical extent of the heat dissipating layer ([0072]) and additionally that the heat dissipating layer can be formed to have a vertical extent that varies ([0107], #7 is part of #4) and which decreases with an increasing distance from the radiation output surface (fig.10e #71). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the heat dissipating layer vertical change of dimension in the device of Muller as demonstrated by Lauer in order to control the heat flow in a desired direction.
15 With respect to claim 13, Muller teaches the device outlined above, but does not teach10with r the vertical extent of the heat-dissipating layer decreases with an increasing distance from a main emission axis.  Lauer further teaches it is known to reduce the vertical extent of the heat dissipating layer ([0072]) and additionally that the heat dissipating layer can be formed to have a vertical extent that varies ([0107], #7 is part of #4) and which decreases with an increasing distance from the main emission axis (fig.10c #71). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the heat dissipating layer vertical change of dimension in the device of Muller as demonstrated by Lauer in order to control the heat flow in a desired direction.
With respect to claim 18, Muller teaches the device outlined in the rejection to claims 1 and 2 above, including the device to be a semiconductor component (laser + heat sink, fig.23, [0109]), and a heat sink (fig.23 #8, [0109] stating it can be used with all embodiments), the semiconductor laser diode being fastened on the heat sink by a connecting medium (fig.23 #6), the connecting medium being directly adjacent to the heat-dissipating layer 35and the contact layer (fig.23). Muller teaches the device outlined above 25with in a plan view of the semiconductor laser diode, the heat-dissipating layer is arranged to have a portion of its area within an energizing region, in which the 30contact layer injects charge carriers through the main surface into the semiconductor layer sequence (fig.6 portion of #2 inside aperture of #5 at corners of #3). Muller does not teach the heat-dissipating layer is arranged to at least 70% of its total area inside an energizing region. Lauer teaches a related laser diode (fig.2b) with a heat-dissipating layer (fig.2b/3a #3,4) which overlaps at least 70% with an energizing region (fig.2b/3a #29) formed via carrier injection ([0071]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to increase the overlap of the heat-dissipating layer with the energizing region in Muller to be 70% as demonstrated by Lauer in order to dissipate more heat from the laser device.
Claims 19 and 20 are rejected for the same reasons outlined in the rejection of claims 12 and 13 above.
With respect to claim 23, Muller, as modified, teaches the device outlined above, including a thermal path between the active region and the heat sink (fig.6 through center), and wherein the electrical contacting is carried out through regions of the contact layer that are not covered by the heat dissipating layer (fig.6 central portion of #43 functions as electrical contact and not covered by #2).

Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Takado et al. (US 9444225).
With respect to claim 15, Muller teaches the device outlined above, but does not teach the thermal barrier layer is arranged inside the contact layer in the vertical direction.  Takado teaches a laser device (fig.2) which includes a thermal barrier layer (fig.2 #4 SiOx) which is arranged inside of a contact structure (fig.2 #4 inside of #173+21). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the thermal barrier of Muller to be vertically inside the contact layer as demonstrated by Takado in order to increase the contact size to allow for easier external electrical connection.
With respect to claim 21, Muller teaches the device outlined above, including the use of silicon oxide and which has a thermal conductivity of at least 1.4W/(K*m) ([0032]); but does not teach the thermal barrier layer is arranged inside the contact layer such that the contact layer is on both sides of the thermal barrier layer.  Takado teaches a laser device (fig.2) which includes a thermal barrier layer (fig.2 #4 SiOx) which is arranged inside of a contact structure (fig.2 #4 inside of #173+21) such that the contact layer is on both sides of the thermal barrier layer (sides and bottom). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the thermal barrier of Muller to be inside the contact layer as demonstrated by Takado in order to increase the contact size to allow for easier external electrical connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach art related to the claimed invention:
US 2011/0243169, 2010/0284434, 9281656, 11011887, 2006/0176924, 6636539, 10193303.

The following references are noted as teaching ridge/current injection width and thickness to affect laser device characteristics:
US 6680957 and US 5311539



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828